DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 16-22 are under examination. 
Response to Amendment
Applicant’s amendments have obviated the previous prior art rejections; however, new rejections are made herein. 
Response to Arguments
Applicant's arguments, see Remarks dated 2/11/2021, have been fully considered but they are moot in light of the present amended claims, which are therefore addressed in the instant Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.
A Note on Desired Result-type Language
Claim 1 has been amended to recite “…so that the elongated central member is breakable into a first portion and a second portion when a sufficient force is applied any “elongated member” is necessarily “breakable into a first portion and a second portion when a sufficient force is applied transversely.” The claim does not require the elongated member to break at the groove itself. The claim merely requires the elongated member to be breakable into at least two pieces when a “sufficient force” is applied. Examiner reiterates that all known materials are “breakable” when “a sufficient force is applied.” 
Additionally, claims 1 and 16 recite “wherein the at least one plate and the elongated central member are both formed of materials that produce molybdenum-99 (Mo-99) by way of neutron capture.” The italicized portion is an intended result-type clause. The prior art cited herein must only be capable of achieving the desired result of producing 99Mo by neutron capture. 
Claims 1, 2, 16, 17, 18, 20, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (US 2011/0006186) in view of Bloomquist (US 2011/0051875). 
Regarding claim 1, Allen teaches (Figs. 1, 7) an irradiation target (100) for the production of radioisotopes, comprising:  	at least one plate (102) defining a central opening; and  	an elongated central member (108) passing through the central opening of the at least one plate so that the at least one plate is retained thereon, the elongated central member including a groove (702) formed in an outer surface thereof so that the elongated central member is breakable into a first portion and a second portion when a sufficient force is applied transversely to the elongated central member (as shown in ; as explained above in the A Note on Desired Result-type Language section, the shaft 108 is indeed capable of breaking into a first and second portion if a sufficient transverse force were to be applied to it);  	wherein the at least one plate (102) is formed of material that produces molybdenum-99 (Mo-99) by way of neutron capture: the target plates (102) are formed from molybdenum (¶ 33), which produces 99Mo by the neutron capture reaction 98Mo(n,gamma)99Mo. 
Allen does not explicitly disclose that the elongated member (108) is also formed of a material producing Mo-99 by neutron capture. Allen does not describe what material the elongated member (108) is made from. 
Bloomquist does teach this. Bloomquist is in the same art area of irradiation targets for producing radioisotopes (abstract) and teaches (Fig. 4) an elongated central member (124) with target plates (122) on it, where both the targets plats and the elongated central member are formed from materials that produce 99Mo by way of neutron capture: Bloomquist’s target plates (122) are formed from molybdenum, ¶ 33, as is the elongated central member (124), ¶ 33, and thus both produce 99Mo by the neutron capture reaction 98Mo(n,gamma)99Mo. 
 A purpose for this teaching is, as described by Bloomquist (¶ 33), to obtain even more target material: “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122, thus, the wire-like or flexible cable material 124 may also be made from additional target material,” ¶ 33. Thus, the skilled artisan, whose goal is to obtain the desired medical radioisotope 99Mo, would have (108) as well, in order to efficiently obtain even more desirable 99Mo during irradiation.
The combination of the molybdenum material of Bloomquist with the apparatus of Allen would have produced an irradiation target having target plates on a grooved central member, wherein both the targets and the central member were formed from molybdenum, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Allen, a person of ordinary skill would have predicted that combining Bloomquist’s molybdenum material with Allen's shaft would have produced Applicant's claimed invention of molybdenum plates on a molybdenum shaft. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Bloomquist (¶ 33), to obtain even more target material: “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122, thus, the wire-like or flexible cable material 124 may also be made from additional target material,” ¶ 33. Thus, the skilled artisan, whose goal is to obtain the desired medical radioisotope 99Mo, would have been motivated to use molybdenum for the material of Allen’s elongated member (108) as well, in order to efficiently obtain even more desirable 99Mo during irradiation.Accordingly, claim 1 is rejected as obvious over Allen in view of Bloomquist. 
Regarding claim 2, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 1): the at least one plate further comprises a plurality of plates (102), each central opening of each plate being a circular aperture (see Fig. 2), and the elongated central member is a cylindrical central tube (“the shaft 108 is illustrated as having a cylindrical shape,” ¶ 39), the cylindrical tube extending through the plurality of plates (as shown in Figs 1-2).Accordingly, claim 2 is rejected as obvious over Allen in view of Bloomquist.

Regarding claim 16, Allen teaches (Figs. 1, 7) an irradiation target (100) for the production of radioisotopes, comprising:  	at least one plate (102) defining a central opening; and  	an elongated central tube (108) passing through the central opening of the at least one plate so that the at least one plate is retained thereon, the central tube including a continuous groove (702) formed in an outer surface thereof,  	wherein the at least one plate (102) is formed of material that produces molybdenum-99 (Mo-99) by way of neutron capture: the target plates (102) are formed from molybdenum (¶ 33), which produces 99Mo by the neutron capture reaction 98Mo(n,gamma)99Mo. 
Allen does not explicitly disclose that the elongated member (108) is also formed of a material producing Mo-99 by neutron capture. Allen does not describe what material the elongated member (108) is made from. 
Bloomquist does teach this. Bloomquist is in the same art area of irradiation targets for producing radioisotopes (abstract) and teaches (Fig. 4) an elongated central member (124) with target plates (122) on it, where both the targets plats and the : Bloomquist’s target plates (122) are formed from molybdenum, ¶ 33, as is the elongated central member (124), ¶ 33, and thus both produce 99Mo by the neutron capture reaction 98Mo(n,gamma)99Mo. 
 A purpose for this teaching is, as described by Bloomquist (¶ 33), to obtain even more target material: “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122, thus, the wire-like or flexible cable material 124 may also be made from additional target material,” ¶ 33. Thus, the skilled artisan, whose goal is to obtain the desired medical radioisotope 99Mo, would have been motivated to use molybdenum for the material of Allen’s elongated member (108) as well, in order to efficiently obtain even more desirable 99Mo during irradiation.
The combination of the molybdenum material of Bloomquist with the apparatus of Allen would have produced an irradiation target having target plates on a grooved central member, wherein both the targets and the central member were formed from molybdenum, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Allen, a person of ordinary skill would have predicted that combining Bloomquist’s molybdenum material with Allen's shaft would have produced Applicant's claimed invention of molybdenum plates on a molybdenum shaft. 
The skilled person’s motivation for the combination would have been the expectation of, as described by Bloomquist (¶ 33), to obtain even more target material: “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122, thus, the wire-like or flexible cable material 124 may also be made from additional target material,” ¶ 33. Thus, the skilled artisan, whose goal is to obtain the desired medical radioisotope 99Mo, would have been motivated to use molybdenum for the material of Allen’s elongated member (108) as well, in order to efficiently obtain even more desirable 99Mo during irradiation.Accordingly, claim 16 is rejected as obvious over Allen in view of Bloomquist.
Regarding claim 17, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 1) 	wherein: the at least one plate further comprises a plurality of plates (102), and   	the elongated central tube extends through the plurality of plates (as shown in Figs 1-2).Accordingly, claim 17 is rejected as obvious over Allen in view of Bloomquist.
Regarding claim 18, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 1) 	wherein the elongated central tube is cylindrical tube (“the shaft 108 is illustrated as having a cylindrical shape,” ¶ 39). 
Accordingly, claim 18 is rejected as obvious over Allen in view of Bloomquist.
Regarding claim 20, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 2) wherein each plate (102) is an annular disk and the plurality of annular disks (102) are formed from molybdenum-98 (Mo-98) (the target plates 102 may be formed from molybdenum, 1 of 24% 98Mo), and Bloomquist teaches that the central tube is also formed from molybdenum-98 (“molybdenum pellets,” ¶ 33; again, examiner notes that molybdenum has an isotopic abundance of 24% 98Mo; “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122,” ¶ 33). The skilled artisan would have been motivated to utilize the molybdenum central tube of Bloomquist for the reasons already described above in response to claim 16. Accordingly, claim 20 is rejected as obvious over Allen and Bloomquist.

Regarding claim 21, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches that “[t]he thickness of each of the target plates 102 may be varied as needed,” ¶ 29. However, Allen does not explicitly specify a disk thickness of 0.005”.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to have used a thickness of approximately 0.005”, since it has been
held that discovering an optimum value of a result-effective variable involves only
routine skill in the art. The skilled artisan is aware of the benefits and consequences of using target disks that are too thick (neutrons cannot penetrate the disks) versus too thin (disks are too fragile and will break during irradiation). The optimal disk thickness is easily and predictably determined via conventional simulations.
Accordingly, claim 21 is rejected as obvious over Allen and Bloomquist.
Regarding claim 22, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches that “[t]he thickness of each of the target plates 102 may be varied as needed,” ¶ 29. However, Allen does not explicitly specify a disk outer diameter of approximately 0.50”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a diameter of approximately 0.50”, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan is aware of the benefits and consequences of using target disks that are too large versus too small. The optimal disk diameter is easily and predictably determined via conventional simulations.
Accordingly, claim 22 is rejected as obvious over Allen and Bloomquist.
Claims 3, 4, 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over above-combined Allen and Bloomquist, further in view of Wiencek (US 6,160,862). 
Regarding claim 3, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 1) 	wherein the central tube (102) has a first end and a second end that each extend axially outwardly beyond a respective end of the plurality of plates (102). 
The combination of Allen with Bloomquist does not explicitly teach that the tube ends have larger diameters. 
However, it was already known in the art at the time the invention was made to use increased diameter tube ends, as taught by Wiencek. 
Wiencek is also in the art area of irradiation targets for 99Mo production (abstract) and teaches (Fig. 1) an inner target tube (12)  	wherein the first end and the second end (14, 16) each have an outer diameter that is greater than a diameter of the central openings of the plurality of plates (“The inner tube 12 has a raised first end 14 and raised second end 16, each end raised to the same predetermined height relative to the surface of the inner tube 12, thereby effecting a relatively depressed center section,” col. 3, ll. 54-57). 
The skilled artisan would have been motivated to utilize the raised ends of Wiencek to effect “a relatively depressed center section” as a redundant mechanism to keep the targets in place. The skilled artisan is aware of the intense damage that is incurred by the target holder during irradiation (especially repeated irradiations over time) and thus would be motivated to utilize the raised ends of Wiencek in the event that Allen’s end plates (106) and nuts (Fig. 1) became incapacitated. The raised ends of Wiencek thus would be recognized as a desirable back-up mechanism to keep the target plates in place should the nuts fail, thus extending the useful life of the target holder apparatus. Accordingly, claim 3 is rejected as obvious over Allen and Bloomquist, further in view of Wiencek.
Regarding claim 4, the above-described combination of Allen with Bloomquist and Wiencek teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 2) wherein each plate (102) is an annular disk and the plurality of annular disks (102) are formed from molybdenum-98 (Mo-98) (the target plates 102 may be formed 2 of 24% 98Mo), and Bloomquist teaches that the central tube is also formed from molybdenum-98 (“molybdenum pellets,” ¶ 33; again, examiner notes that molybdenum has an isotopic abundance of 24% 98Mo; “The wire-like or flexible cable material 124 may also be made from the same material as the irradiation targets 122,” ¶ 33). The skilled artisan would have been motivated to utilize the molybdenum central tube of Bloomquist for the reasons already described above in response to claim 1. Accordingly, claim 4 is rejected as obvious over Allen and Bloomquist, further in view of Wiencek.

Regarding claim 5, the above-described combination of Allen with Bloomquist and Wiencek teaches all the elements of the parent claim. Additionally, Allen teaches that “[t]he thickness of each of the target plates 102 may be varied as needed,” ¶ 29. However, Allen does not explicitly specify a disk thickness of 0.005”.
It would have been obvious to one having ordinary skill in the art at the time the
invention was made to have used a thickness of approximately 0.005”, since it has been
held that discovering an optimum value of a result-effective variable involves only
routine skill in the art. The skilled artisan is aware of the benefits and consequences of using target disks that are too thick (neutrons cannot penetrate the disks) versus too thin (disks are too fragile and will break during irradiation). The optimal disk thickness is easily and predictably determined via conventional simulations.

Regarding claim 6, the above-described combination of Allen with Bloomquist and Wiencek teaches all the elements of the parent claim. Additionally, Allen teaches that “[t]he thickness of each of the target plates 102 may be varied as needed,” ¶ 29. However, Allen does not explicitly specify a disk outer diameter of approximately 0.50”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a diameter of approximately 0.50”, since it has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art. The skilled artisan is aware of the benefits and consequences of using target disks that are too large versus too small. The optimal disk diameter is easily and predictably determined via conventional simulations.
Accordingly, claim 6 is rejected as obvious over Allen and Bloomquist, further in view of Wiencek.

Regarding claim 19, the above-described combination of Allen with Bloomquist teaches all the elements of the parent claim. Additionally, Allen teaches (Fig. 1) 	wherein the central tube (102) has a first end and a second end that each extend axially outwardly beyond a respective end of the plurality of plates (102). 
The combination of Allen with Bloomquist does not explicitly teach that the tube ends have larger diameters. 
However, it was already known in the art at the time the invention was made to use increased diameter tube ends, as taught by Wiencek. 
Wiencek is also in the art area of irradiation targets for 99Mo production (abstract) and teaches (Fig. 1) an inner target tube (12)  	wherein the first end and the second end (14, 16) each have an outer diameter that is greater than a diameter of the central openings of the plurality of plates (“The inner tube 12 has a raised first end 14 and raised second end 16, each end raised to the same predetermined height relative to the surface of the inner tube 12, thereby effecting a relatively depressed center section,” col. 3, ll. 54-57). 
The skilled artisan would have been motivated to utilize the raised ends of Wiencek to effect “a relatively depressed center section” as a redundant mechanism to keep the targets in place. The skilled artisan is aware of the intense damage that is incurred by the target holder during irradiation (especially repeated irradiations over time) and thus would be motivated to utilize the raised ends of Wiencek in the event that Allen’s end plates (106) and nuts (Fig. 1) became incapacitated. The raised ends of Wiencek thus would be recognized as a desirable back-up mechanism to keep the target plates in place should the nuts fail, thus extending the useful life of the target holder apparatus. Accordingly, claim 19 is rejected as obvious over Allen and Bloomquist, further in view of Wiencek.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP (a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://periodictable.com/Elements/042/data.html
        2 https://periodictable.com/Elements/042/data.html